
	
		II
		110th CONGRESS
		1st Session
		S. 1379
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2007
			Mrs. Feinstein (for
			 herself, Mr. Schumer,
			 Mr. Baucus, and Mr. Tester) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend chapter 35 of title 28, United States Code, to
		  strike the exception to the residency requirements for United States
		  attorneys.
	
	
		1.Short titleThis Act may be cited as the
			 United States Attorney Local Residency
			 Restoration Act of 2007.
		2.Repeal of residency
			 exception
			(a)In
			 generalSection 545(a) of
			 title 28, United States Code, is amended by striking the last sentence.
			(b)Effective date
			 and applicability
				(1)In
			 generalThe amendments made by this section shall—
					(A)take effect on
			 the date of enactment of this Act; and
					(B)apply to any
			 person serving as a United States attorney or an assistant United States
			 attorney on or after such date of enactment.
					(2)OrdersAny
			 order issued under section 545(a) of title 28, United States Code, as in effect
			 on the day before the date of enactment of this Act, shall terminate on such
			 date of enactment.
				
